DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the control signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a first control signal" in line 2.  It is not clear if this is the same first control signal cited in line 15 of claim 1, or some other control signal, thus rendering the claim indefinite.
Claim 20 recites the limitation "the control signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a first control signal" in line 2.  It is not clear if this is the same first control signal cited in line 16 of claim 15, or some other control signal, thus rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (USP 9,621,045).
	Regarding claim 1, Tang’s Fig. 1 shows an integrated semiconductor device, comprising:
a plurality of voltage regulators (the multiphase regulator of Fig. 1 can be stacked if needed) electrically coupled to a power rail and configured to provide a rail voltage (Vsense) collectively via the power rail, each of the plurality of voltage regulators further comprising:
an output interface (the node common to capacitor Cout and load 104) electrically coupled to the power rail;
a first drive path (the path carrying signals GH1 and GL1) coupled to the output interface and configured to operate during a first phase and with an operating frequency to provide a first path current to the power rail;
a second drive path (the path carrying signals GH2 and GL2) coupled to the output interface and configured to operate during a second phase and with the operating frequency to provide a second path current to the power rail, wherein the second drive path is electrically coupled in parallel with the first drive path (clearly shown); and
an intra-regulator balancing circuit (210) coupled to the first and second drive paths,
the intra-regulator balancing circuit configured to sense the first and second path currents and
generate a first control signal (one of the outputs coupled to multiphase PWM 102) to control a first duty cycle of the first phase and/or a second duty cycle of the second phase (by affecting the value of PWM1/PWM2) based on a difference of the first and second path currents (by way of elements 234-238 shown in Fig. 2).
	As to claim 2, Tang’s Fig. 1 shows the integrated semiconductor device of claim 1, wherein the intra-regulator balancing circuit is configured to:
determine that the difference of the first and second path currents does not satisfy a
path current balancing criterion; and
in accordance with a determination that the difference of the first and second path
currents does not satisfy the path current balancing criterion and a determination that the first
path current is greater than the second path current, implement one or both of reducing the
first duty cycle of the first phase and increasing the second duty cycle of the second phase,
until the difference of the first and second path currents satisfies the path current balancing
criterion (by way of elements 234-240).
	As to claim 3, Tang’s Fig. 1 shows the integrated semiconductor device of claim 1, each of the plurality of voltage regulators further comprising:
	a voltage regulator controller (the combination of elements 206 and 208) having a feedback input coupled to the output interface, the voltage regulator controller’s feedback input configured to receive an output voltage of the output interface (Vsense is coupled to Voltage Sense 208).
As to claim 7, Tang’s Fig. 1 shows the integrated semiconductor device of claim 1, wherein each of the first and second drive paths further comprises:
a switching component (102) coupled to an input supply voltage (Vin) and the output interface (via inductors L1/L2); and
a driver (106) coupled to the switching component and configured to enable the switching component during a respective one of the first and second phases, at the operating frequency, thereby providing a respective one of the first and second path currents to the power rail (by operating switches HS1/HS2 and LS1/LS2).
As to claim 8, Tang’s Fig. 1 clearly shows the integrated semiconductor device of claim 1, wherein the first duty cycle of the first phase is equal to the second duty cycle of the second phase, and the second phase is offset from the first phase (since it’s a multiphase regulator, the only thing that changes between the paths are the phase, everything else remains the same such as the duty cycle).
As to claim 9, Tang’s Figs. 1 and 2 show the integrated semiconductor device of claim 1, wherein:
the control signal includes a first control signal (one of the outputs of element 210 coupled to multiphase PWM 202; insofar as understood in view of the 112 rejection) generated to control the second duty cycle of the second phase (by way of Multiphase PWM 202) based on the difference of the first and second path currents (by way of element 210);
each of the plurality of voltage regulators further includes a third drive path (the path that would carry signals GH3 and GL3) coupled to the output interface and configured to operate during a third phase, at the operating frequency, to provide a third path current to the power rail, the third drive path electrically coupled in parallel with the first and second drive paths (clearly shown); and
the intra-regulator balancing circuit (210) is coupled to the third drive path (clearly shown) and configured to sense the third path current (by way of Current Sense 234) and generate a second control signal (Ibal) to control a third duty cycle of the third phase based on a difference of the first and third path currents (by way of element 210).
As to claim 10, Tang’s Figs. 1 and 2 show the integrated semiconductor device of claim 1, wherein:
each of the plurality of voltage regulators further includes a third drive path (the path that would carry signals GH3 and GL3) coupled to the output interface and configured to operate during a third phase, at the operating frequency, to provide a third path current to the power rail, the third drive path electrically coupled in parallel with the first and second drive paths (clearly shown); and
the intra-regulator balancing circuit (210) is coupled to the third drive path and configured to sense the third path current (by way of Current Sense 234) and generate the first control signal (Ibal) to control the first duty cycle of the first phase based on a difference of the first and second path currents and based on a difference of the first and third path currents (by way of element 210).
As to claim 14, Tang’s Fig. 1 clearly shows the integrated semiconductor device of claim 1, further comprising the power rail (the conductor that couples L1-L2, Cout, Load 104, and Voltage Sense 208) configured to provide the rail voltage (Vsense).
As to claims 15, 16, and 20, these claims are rejected for the same reasons as claims 1, 2, and 9, respectively.

Allowable Subject Matter
Claims 4-6, 11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849